DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following Group I inventions is required under 35 U.S.C. 121:
I. Claim 17 requiring a device including a sensor object recognition apparatus for recognizing objects, object positions and a free area wherein no objects are detected, a fusing apparatus to assign a probability of existence to objects saved in a map, and an artifact recognition apparatus to assign on orientation attribute to objects saved in a map
II. Claims 18-19 and 1-16 requiring a method of improved data fusion with required method steps including, for claim 18: “detecting, whether at least one free area is present in the surrounding of the motor vehicle” wherein objects are detected in the free area (i.e., “determining for each of the one or more saved objects at the position of the free area”); retrieving assigned orientation attributes for a saved object in a stored map of surroundings; determining a surface orientation from the retrieved at least one orientation attribute for each of the one or more saved objects at the position of the free area; estimating a measuring angle of the at least one sensor to each of the one or more saved objects at the position of the free area; determining for each of the one or more saved objects at the position of the free area if a differential angle between the estimated measuring angle and the determined surface orientation exceeds a threshold value; in case the threshold value is exceeded, and rejecting the measurement data associated with the free area for a subsequent data fusion of the stored map and the measurement data and for claim 1 “retrieving a stored map of the surroundings, which map comprises saved objects and at least one orientation attribute that is assigned to the saved objects; “detecting, whether a free area is present in the surrounding of the motor vehicle, in which free area, no objects are recognized”; “determining an object position for each of the objects”. 
The inventions are distinct, each from the other because of the following reasons:
creates a map with orientation attributes using an artifact recognition apparatus to assign orientation attributes to objects and saving it in a map, that can later be used by the steps in method claims 1 and 18, i.e., claim 1 (“retrieving a stored map of the surroundings, which map comprises saved objects and at least one orientation attribute that is assigned to the saved objects”; claim 18 “using a stored map of the surroundings, which map comprises one or more saved objects and at least one orientation attribute that is assigned to the one or more saved objects . . . retrieving the assigned at least one orientation attribute for the one or more saved objects at the position of the free area”). 
Accordingly, in this case, process as claimed can be practiced by another materially different apparatus, for example, an apparatus that retrieves a stored map with saved objects that have already been assigned orientation attributes or an apparatus that does not require “an artifact recognition apparatus to assign on orientation attribute to objects saved in a map”.  In addition, method claim 18 requires that objects are detected in a free area (i.e., “determining for each of the one or more saved objects at the position of the free area”) as well as determining a surface orientation from the retrieved at least one orientation attribute for each of the one or more saved objects at the position of the free area; estimating a measuring angle of the at least one sensor to each of the one or more saved objects at the position of the free area; determining for each of the one or more saved objects at the position of the free area if a differential angle between the estimated measuring angle and the determined surface orientation exceeds a threshold value; in case the threshold value is exceeded, and rejecting the measurement data associated with the free area for a subsequent data fusion of the stored map and the measurement data, not required for system claim 17, such that the apparatus as claimed in claim 17 can be used to practice another materially different process, for example, an apparatus that does not require the various claim 18 method step limitations above. 

if invention II is selected, Applicant is required to select a Group II invention under 35 U.S.C. 121:
 I. Claims 18-19, requiring “detecting, whether at least one free area is present in the surrounding of the motor vehicle” wherein objects are detected in the free area (i.e., “determining for each of the one or more saved objects at the position of the free area”); determining a surface orientation from the retrieved at least one orientation attribute for each of the one or more saved objects at the position of the free area; estimating a measuring angle of the at least one sensor to each of the one or more saved objects at the position of the free area; determining for each of the one or more saved objects at the position of the free area if a differential angle between the estimated measuring angle and the determined surface orientation exceeds a threshold value; in case the threshold value is exceeded, and rejecting the measurement data associated with the free area for a subsequent data fusion of the stored map and the measurement data. 
II. Claims 1-16, requiring “detecting, whether a free area is present in the surrounding of the motor vehicle, in which free area, no objects are recognized . . . for an area in the sensor area of the at least one sensor in which the free area is detected, reducing the probability of existence of an object that is saved in the corresponding area of the map of the surroundings corresponding to the area depending on the assigned orientation attribute”. 
Inventions I-II of group II are directed to related methods. The related inventions are distinct if: (1) the inventions can have a materially different mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  With respect to element (2), M.P.E.P. 806.05 guides “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Here, inventions I and II would not infringe on each other since each, as claimed recites mutually exclusive limitations, which further result in materially different, solutions. Claim 1 requires detecting no objects in a free area, while claim 18 requires detecting objects in a free area. As a result, claim 1, on the basis of detecting no objects in a free area, further requires “reducing the probability of 
“determining for each of the one or more saved objects at the position of the free area if a differential angle between the estimated measuring angle and the determined surface orientation exceeds a threshold value; and in case the threshold value is exceeded, rejecting the measurement data associated with the free area for a subsequent data fusion of the stored map and the measurement data”. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
. Where applicant elects an invention or inventions, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable claims will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined for Group I, and in the event invention II is selected from Group I, Applicant is additionally required to select an invention from Group II, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention(s). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667